      Case 5:19-cv-00091 Document 1 Filed 02/06/19 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT BECKLEY
LEONA GIBSON
          Plaintiff,

v.                                                                   Civil Action No. 5:19-cv-00091

COMMUNITY HEALTH SYSTEMS, INC.,
d/b/a ACCESSHEALTH ASSOCIATES OBGYN and
ROY ROGER WOLFE, JR., M.D., individually
        Defendant.

                                          COMPLAINT

       NOW COMES the Plaintiff Leona Gibson and for her cause of action states the

following:

                                  PREFACE TO COMPLAINT

       Pursuant to the provisions of the West Virginia Medical Professional Liability Act,

W. Va. Code '55-7B-1 et seq., plaintiffs have served, by certified mail, a Notice of Claim against

each health care provider named in this Complaint. Accompanying that Notice of Claim were

one or more Screening Certificates of Merit as are required under the West Virginia Medical

Professional Liability Act. No individual, corporation, company or limited partnership upon

whom a Notice of Claim and Screening Certificate of Merit were served have requested or

demanded pre-suit mediation. More than thirty (30) days have elapsed since service of the

Notices of Claim and Screening Certificates of Merit.

                                     THE PARTIES

       1.      The Plaintiff, Leona Gibson is and was at all times relevant herein a citizen and

resident of Beckley, Raleigh County, West Virginia.
       Case 5:19-cv-00091 Document 1 Filed 02/06/19 Page 2 of 5 PageID #: 2



        2.      Defendant, Roy Roger Wolfe, M.D. [hereinafter referred to as A Dr. Wolfe”] is a

pediatrician licensed to practice medicine in the State of West Virginia, and was at all times

relevant herein practicing in and about Beckley, Raleigh County, West Virginia specifically

caring for Leona Gibson, as a paying patient for a fee beginning on or about October 26, 2011and

continuing thereafter.

        3.      Defendant, Dr. Wolfe is an employee of the United States Government pursuant

        to the Public Health Service Act, codified at 42 U.S.C. § 233(g), (h), as amended by the

Federally Supported Health Care Centers Assistance Act of 1992, as amended in 1995.



       4.      Defendant, Community Health Systems, Inc., d/b/a AccessHealth Associates in

OBGYN, (hereinafter referred to as “Access Health”) is and was at all times relevant herein, a

West Virginia corporation with offices and properties in Raleigh County, West Virginia,

specifically providing care and treatment at its facility known as AccessHealth Associates

OBGYN in Beckley, Raleigh County, West Virginia through its agents, servants, and/or

employees, including Dr. Wolfe to Leona Gibson, as a paying patient for a fee beginning on or

before October 26, 2011, and continuing thereafter. AccessHealth is an employee pursuant to the

Public Health Service Act, codified at 42 U.S.C. § 233(g), (h), as amended by the Federally

Supported Health Care Centers Assistance Act of 1992, as amended in 1995.

       5.      Plaintiff has exhausted all administrative remedies in compliance with the Federal

Tort Claims Act, codified at 28 U.S.C. §§ 1346(b), 2671-2680 and 42 U.S.C. § 233.

                                                 FACTS

         6.   On or about October 26, 2011, Claimant, was presented to Access Health

Association OBGYN and was seen by Dr. Wolfe for a yearly checkup. Dr. Wolfe prescribed her
        Case 5:19-cv-00091 Document 1 Filed 02/06/19 Page 3 of 5 PageID #: 3



Fosamax 70 to treat her osteopenia.


         7.    On or about December 1, 2016 , Mrs. Gibson was seen at West Virginia University

School of Dentistry with complaints of severe pain and exposed mandibular bone. At that time,

she underwent a procedure in which the bone was conservatively debrided to facilitate granulation

of mucosa. Dr. Cudney contacted Dr. Wolfe to recommend discontinue fosamax prescribed to

Mrs. Gibson.

         8.    On or about January 9, 2017, and February 14, 2017, Mrs. Gibson returned to West

Virginia University School of Dentistry for follow up after surgery she experienced slight

increase in pain and discomfort. Mrs. Gibson was unable to wear her bottom dentures at that

time.

         9.    On or about March 23, 2017, Mrs. Gibson presented to West Virginia University

School of Dentistry again with complaints of worsening pain. According to the medical records

the exposed bone on bilateral posterior manible has increased in size.

         10.    On April 12, 2017, Mrs. Gibson had a procedure for debridement of HA graft of

mandible and recontouring of mandible performed by Dr. Cudney.

         11.    On or about June 6, 2017, Mrs. Gibson was seen at West Virginia University

School of Dentistry with complaints of pain to lingual aspect of L mandible, reports area of more

exposed bone to right mandible as well.


                                   GENERAL ALLEGATIONS

        12.     On or about October 26, 2011, the defendants individually and/or by or through

their agents, servants and/or employees, negligently cared for Leona Gibson.
       Case 5:19-cv-00091 Document 1 Filed 02/06/19 Page 4 of 5 PageID #: 4



       13.     The defendants, as characterized above, were careless, reckless, and negligent in

their care and treatment of Mrs. Gibson, such negligence including, but not limited to:

               a.      by negligently prescribing Fosamax to Mrs. Gibson for approximately five
                       years causing severe pain, and several surgeries to correct the exposed
                       mandibular bone and

               b.      thereby causing her permanent injury; and

               c.      were otherwise negligent.

       14.     The defendants, as characterized above, acted negligently, carelessly, recklessly,

wantonly and with a total disregard for the welfare of Mrs. Gibson, in the care and treatment

provided to her.

       15.     The negligence, carelessness, recklessness of the defendants, individually, jointly

or severally, by or through their agents, servants, or employees, proximately caused Mrs. Gibson

to have suffered severe pain and exposed mandibular bone causing permanent injury.

       16.     As a direct and proximate result of the negligence, carelessness, and recklessness

of the defendants, jointly or severally, individually and/or by or through their agents, servants, or

employees, such Defendants negligently prescribing Fosamax to Mrs. Gibson for approximately

five years causing severe pain, and several surgeries to correct the expose mandibular bone,

thereby proximately causing her to suffer severe pain and exposed bone.

       17.     The actions of the Defendants, as characterized above, was careless, reckless,

willful, and wanton, and with a reckless disregard of risk of harm to Mrs. Gibson sufficient to

allow the award of both compensatory and punitive damages.

                                      GENERAL DAMAGES

       18.     As a consequence of the negligence of the Defendants, as characterized above, or

any one of them, acting individually, jointly or severally, by or through their agents, servants, or
       Case 5:19-cv-00091 Document 1 Filed 02/06/19 Page 5 of 5 PageID #: 5



employees, such negligence resulting in permanent damage, Mrs.Gibson has sustained the

following injuries:

                       a.    Medical expenses, past and future;

                       b.    Physical pain and suffering, past and future;

                       c.    Mental pain and suffering, past and future;

                       d.    Annoyance, embarrassment, humiliation and inconvenience, past

                             and future; and

                       e.    Loss of enjoyment of life, past and future.

                                            PRAYER

WHEREFORE, the Plaintiff, Leona Gibson demands judgment from Defendants, AccessHealth

Associates OBGYN and Roy Roger Wolfe Jr., jointly or severally, individually and/or by or

through their agents, servants, or employees, in this matter for compensatory damages for

economic and non-economic losses, as allowable under the Medical Professional Liability Act, for

punitive damages, plus an award of prejudgment and post-judgment costs, allowable fees,



                                                           LEONA GIBSON
                                                           By Counsel



/s/ Woody A. Trent
Woody Trent, Esquire
WV Bar No.8630
Richard D. Lindsay, M.D., J.D.
WV Bar No. 2216
Tabor Lindsay & Associates
Post Office Box 1269
Charleston, West Virginia 25325
304/344-5155
304/344-5188 Facsimile
